Citation Nr: 1020465	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	P. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 15 to June 30, 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In a decision of May 2009, the Board denied entitlement to 
service connection for, among other things, PTSD.  However, 
in an October 2009 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's May 2009 
decision to the extent that decision denied entitlement to 
service connection for PTSD.  In so doing, the Court remanded 
the Veteran's case to the Board for action consistent with 
instructions contained in an October 2009 Joint Motion for 
Partial Remand.  The case is now, once more, before the Board 
for appellate review.

The Veteran has specifically requested a hearing before a 
Veterans Law Judge, and this remand serves to honor that 
request.  It is, however, noted, that the Joint Motion for 
Remand specifically requested that the Veteran be provided 
information as to how to substantiate a claim for service 
connection for PTSD based on a personal assault.  The RO 
should address this matter prior to the Veteran's case being 
returned to the Board for final adjudication.  

The appeal is REMANDED to the RO in Togus, Maine.  VA will 
notify the appellant if further action is required.


REMAND

In correspondence received at the Board in February 2010, the 
Veteran, through his counsel, requested that he be scheduled 
for a Travel Board hearing at the RO in Togus, Maine.  That 
is, the Veteran requested an opportunity to present testimony 
before a Veterans Law Judge at the Togus RO.  As the Veteran 
has specifically requested this type of hearing, a Travel 
Board hearing must be scheduled.  38 C.F.R. §§ 3.103(a), 
19.9, 19.25, 20.704 (2010).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
Togus RO as soon as such a hearing is 
practically possible.  The Veteran should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2009), and a transcript of the 
hearing should be placed in the Veteran's 
claims folder.  Thereafter, the case 
should be returned to the Board for 
appropriate action.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. F. SYLVESTER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


